Citation Nr: 1039517	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to herbicides in the 
Republic of Vietnam.

2.  Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides in the Republic of 
Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow






INTRODUCTION

The Veteran had active military service from June 1961 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  Competent and credible evidence fails to establish that the 
Veteran served in-country in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975.

2.  The Veteran's type II diabetes mellitus is not related to his 
military service.

3.  The Veteran's prostate cancer is not related to his military 
service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated 
by service, nor can it be presumed to be related thereto.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).

2.  Prostate cancer was not incurred in or aggravated by service, 
nor can it be presumed to be related thereto.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in March 
2006, prior to the initial AOJ decision on his claims.  The Board 
finds that the notice provided fully complies with VA's duty to 
notify as to the above elements.  However, the Board acknowledges 
that the Veteran has not been provided notice that a disability 
rating or an effective date for the award of benefits will be 
assigned if service connection is awarded, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, given the 
denial hereafter of the Veteran's service connection claims, any 
questions as to a disability rating or an effective date are 
moot.  Thus the Board finds that the Veteran has not been 
prejudiced by VA's failure to provide notice on these elements of 
his claims, nor has he claimed prejudice.

Likewise, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  The 
Veteran was told that it was his responsibility to support the 
claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates that he knew of the need to provide VA 
with information and evidence to support his claims.  Thus the 
Board finds that the purposes behind VA's notice requirement have 
been satisfied and that VA has satisfied its "duty to notify" 
the Veteran.  Any error in this regard is, therefore, harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  In the present case, 
the medical evidence of record establishes that the Veteran has 
current disabilities of type II diabetes mellitus and prostate 
cancer and that he is relying upon a presumption of service 
connection for the grant of benefits (to include as a result of 
claimed, but unsubstantiated, service in Vietnam).  Consequently, 
on that theory, a medical examination is not necessary to make a 
decision.  As for direct service connection, VA is not obligated 
to obtain medical examinations in relation to the Veteran's 
claims because there is no competent and credible evidence that 
the Veteran's diagnosed disorders are the result of any event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran claims that his type II diabetes mellitus and 
prostate cancer are related to exposure to herbicides while in 
the Republic of Vietnam in 1966.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue, unless there is 
affirmative evidence to establish that the disease is due to an 
intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C. § 1116(f).   "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  VA General Counsel has determined that the 
regulatory definition of "service in the Republic of Vietnam" 
in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual 
actually have been present within the boundaries of the Republic 
of Vietnam to be considered to have served there, through 
inclusion of the requirement for duty or visitation in the 
Republic of Vietnam.  VAOPGCPREC 27-97. 

Type II diabetes mellitus and prostate cancer are diseases that 
have been identified as associated with such exposure.  38 C.F.R. 
§ 3.309(e).  Thus, the issue in the present case is not whether 
the Veteran has a presumptive disease, but whether he served in 
the Republic of Vietnam during the relevant time period so that 
he can be presumed to have been exposed to herbicides during 
service.  The Board finds the evidence fails to establish the 
Veteran's presence in the Republic of Vietnam during the relevant 
time period.
 
The Veteran alleges that he was in the Republic of Vietnam in 
1966, although his reports of the exact length of time and the 
circumstances surrounding his being there are inconsistent.  With 
his January 2006 claim, he submitted a statement that he served 
in-country in the Republic of Vietnam in 1966 and was there for 
about a week but was sent to a different duty station as he had 
two brothers already in service in Southeast Asia.  

In his Notice of Disagreement submitted in November 2006, he 
stated that he left Fort Lee, Virginia, in 1965 with orders for 
the Republic of Vietnam via Oakland Air Force Base in Oakland, 
California.  He stated that they landed in "Cam-Ron Bay" and he 
was told that his orders were not in.  He said that, as he had 
two brothers that were presently in Southeast Asia, that he was 
only there for less than two weeks and then was sent to Alaska to 
complete his six years of service.

On his VA Form 9 submitted in July 2007, the Veteran gives a 
slightly different description of his service.  He says he did 
not do the tour of duty but only spent approximately three days 
in Vietnam.  He states that, when he arrived at "Kam Ron Bay, 
Vietnam" he was told by the sergeant that they had no orders for 
him.  He says that he was aware that he had two brothers in 
Southeast Asia (one in Vietnam and one in Bangkok) and that he 
thinks that his mother and his wife at that time contacted the 
Red Cross, unknowing to him, about him going to Vietnam when he 
had two brothers already in Southeast Asia.  So approximately 
three days in, the sergeant came to him and asked if he had any 
long drawers, and, when he asked why, he was told he was going to 
Alaska.

A review of the Veteran's service personnel records fails to show 
that the Veteran spent any time in the Republic of Vietnam.  His 
DD214 fails to show any medals or awards given to soldiers who 
served in Vietnam such as the Vietnam Service Medal or the 
Republic of Vietnam Campaign Medal.  Furthermore, his DA 20 
Record of Assignments fails to show any service in the Republic 
of Vietnam.  Rather, this record demonstrates that the Veteran 
was serving at Fort Lee, Virginia, at the beginning of 1966 and 
then was transferred to U.S. Army Alaska Support Command in March 
1966 where he remained until his discharge from service in June 
1967.  Furthermore, his DA 20, under block 31 for Foreign 
Service, only indicates that he served in Germany from October 
1961 to July 1965 and then in Alaska from March 1966 to June 
1967.  In addition, the remaining personnel records fail to 
include any extract order for a change in the Veteran's duty 
assignment at Fort Lee to any duty assignment in the Republic of 
Vietnam.  The Board notes that the service personnel records 
appear to be complete and that there is no indication, nor has 
the Veteran argued, that there are additional records that have 
not been obtained.  The Board further notes that a review of the 
service treatment records does not demonstrate that the Veteran 
received any treatment while in the Republic of Vietnam.

Accordingly, after considering the Veteran's lay statements and 
the contemporaneous service records, the Board finds that the 
evidence fails to establish that the Veteran served, even for a 
few days, in the Republic of Vietnam.  

Lay evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself; 
however, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This responsibility would include 
weighing the contemporaneous evidence against lay statements.

The Board acknowledges that the Veteran is competent to give 
testimony as to where he served but finds that the 
inconsistencies of record with regard to the Veteran's lay 
assertions of being in the Republic of Vietnam reduce the 
credibility of his statements.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 F.3d 
604 (Fed. Cir. 1996), superseded in irrelevant part by statute, 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The only 
evidence indicating that the Veteran set foot in-country in 
Vietnam is his own lay statements.  The contemporaneous evidence 
(i.e., the service records) fail to show that the Veteran was 
ever assigned to go to the Republic of Vietnam, much less that he 
actually set foot in-country.  The Veteran's inconsistent 
statements as to the circumstances surrounding his alleged visit 
to the Republic of Vietnam combined with the lack of 
corroboration by the contemporaneous evidence of record 
diminishes his credibility such that it renders his assertions 
regarding his presence in the Republic of Vietnam to be of little 
to no probative value.

Consequently, the more probative and persuasive evidence of 
record regarding the circumstances of the Veteran's service, 
including whether he served in the Republic of Vietnam, are the 
service records, which fail to support that conclusion.  Thus, 
the Board concludes that the competent and credible evidence 
fails to establish that the Veteran was in-country in the 
Republic of Vietnam and that, therefore, he is not entitled to 
the presumption of exposure set forth in 38 C.F.R. § 3.307(a)(6).  
The Veteran has not otherwise alleged or shown that he was 
actually exposed to herbicides during service to which his type 
II diabetes mellitus and prostate cancer may be related.  
Consequently, the Veteran's claims of service connection for type 
II diabetes mellitus and prostate cancer as due to exposure of 
herbicides while in the Republic of Vietnam must be denied.

Even if VA finds a Veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board 
must consider whether the Veteran is entitled to service 
connection for type II diabetes mellitus and prostate cancer on a 
direct basis.

After considering all the evidence, the Board finds that the 
evidence of record fails to establish that the Veteran's type II 
diabetes mellitus and prostate cancer are directly related to his 
military service.  A review of the service treatment records 
fails to show the onset of either type II diabetes mellitus or 
prostate cancer in service.  In fact, the Veteran reported the 
onset to be in 1990 for his type II diabetes mellitus and 1996 
for his prostate cancer.  Post-service medical records also 
indicate that both disabilities were not diagnosed until sometime 
in the 1990s.  (See October 2004 VA Diabetes Coordination Consult 
in which duration of diabetes was reported as 10 years; contrast 
with May 2005 VA primary care treatment note in which the Veteran 
reported being diabetic for 15 years.  See also private treatment 
records from 1999 showing diagnosis of and treatment for prostate 
cancer.)  Thus, there is no showing of either type II diabetes 
mellitus or prostate cancer being chronic in service or of a 
continuity of symptomatology from service until the first medical 
evidence in the 1990s showing said diagnoses.  

Also, there is no showing an any type of association or 
relationship between either the Veteran's diabetes or his 
prostate cancer and his active duty.  Of particular significance 
is the fact that these disorders were not first diagnosed until 
more than 20 years after the Veteran's separation from active 
duty.  

Accordingly, the Board finds that the preponderance of the 
evidence is against concluding that the Veteran's type II 
diabetes mellitus and prostate cancer are directly related to his 
military service.  The Veteran himself has not so contended.  
Service connection for either disease is, therefore, not 
warranted on a direct basis.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for type II diabetes mellitus and prostate cancer on 
either a direct or presumptive basis.  Thus, the benefit of the 
doubt doctrine is not for application, and these claims must be 
denied.


ORDER

Entitlement to service connection for type II diabetes mellitus, 
including as due to exposure to herbicides in the Republic of 
Vietnam, is denied.



(CONTINUED ON NEXT PAGE)
Entitlement to service connection for prostate cancer, including 
as due to exposure to herbicides in the Republic of Vietnam, is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


